Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Damon Farabee appeals the district court’s order dismissing his petition for a writ of error coram nobis for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Farabee v. Baskervill, No. 2:15-cv-00332-MSD-DEM (E.D.Va. filed July 28, 2015; entered July 29, 2015). We grant Farabee leave to proceed in forma pauperis but deny his motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.